Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in the application under prosecution and have been examined.
 The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent 10,649,913. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Patent Application 10,649,913 anticipate claims 1-19 of the instant application, as exemplified below:

Claim 1 (10,649,913)
Claim 1 (Application)
An operating method for a data storage device including a control unit, a non-volatile storage medium, and a volatile storage medium, comprising:

receiving an access command comprising a data address and a command category; 




determining whether a target sub-mapping table corresponding to the data address has been cached, wherein the target sub-mapping table is one of the sub-mapping tables; if false, reading and caching the target sub-mapping table from the sub-mapping tables to the volatile storage medium of the 


receiving an access command comprising a data address and a command category, wherein the data address comprises at least one logical block address, and the at least one logical block address indicates a start point of data;
determining whether a target sub-mapping table corresponding to the data address has been cached, wherein the target sub-mapping table is one of the sub-mapping tables; if false, reading and caching the target sub-mapping table from the sub-mapping tables to the volatile storage medium of the 

dividing a mapping table stored in the non-volatile storage medium of the data storage device into a plurality of sub-mapping tables, and storing the plurality of sub-mapping tables in the non-volatile storage medium of the data storage device, and caching a portion of the sub-mapping tables in the volatile storage medium of the data storage device, and the portion of the sub-mapping tables is a plurality of cached sub-mapping tables and recorded in a cache table;





determining whether a target sub-mapping table corresponding to the data address is one of the cached sub-mapping tables according to the cache table; if false, reading and using the target sub-mapping table to replace one of the cached sub-mapping tables and updating the cache table; and copying the target sub-mapping table from the volatile storage medium of the data storage device to a volatile storage medium of the control unit when accessing the target sub-mapping table.

dividing a mapping table stored in the non-volatile storage medium of the data storage device into a plurality of sub-mapping tables, and storing the plurality of sub-mapping tables in the non-volatile storage medium of the data storage device, and caching a portion of the sub-mapping tables in the volatile storage medium of the data storage device, and the portion of the sub-mapping tables is a plurality of cached sub-mapping tables and recorded in a cache table;

determining whether a target sub-mapping table corresponding to the data address is one of the cached sub-mapping tables according to the cache table; if false, reading and using the target sub-mapping table to replace one of the cached sub-mapping tables and updating the cache table; and copying the target sub-mapping table from the volatile storage medium of the data storage device to a volatile storage medium of the control unit when accessing the target sub-mapping table.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2016/0342509 (Kotte et al) teaching  memory system having: non-volatile memory and volatile memory, write data are stored in a write-coalescing buffer in the volatile memory until the write data is written to non-volatile memory; first and second level address mapping tables are stored in the volatile memory and corresponding first and second level address mapping tables; the volatile memory containing entries corresponding to only a subset of the entries in the second level address mapping table.
Z. Xu, R. Li and C. Xu, "CAST: A page-level FTL with compact address mapping and parallel data blocks," 2012 IEEE 31st International Performance Computing and Communications Conference (IPCCC), 2012, pp. 142-151.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136